UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2012 OR ¨ TRANSITION REPORT PURSUANT SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number 1-15611 iPARTY CORP. (Exact Name of Registrant as Specified in Its Charter) Delaware 76-0547750 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 270 Bridge Street, Suite 301, Dedham, Massachusetts (Address of Principal Executive Offices) (Zip Code) (781) 329-3952 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act.) Yes o No þ As of August 1, 2012, there were 24,418,284 shares of common stock, $.001 par value, outstanding. iPARTY CORP. QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets 2 Consolidated Statements of Operations 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 26 Item 4. Controls and Procedures 26 PART II - OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults upon Senior Securities 27 Item 4. Mine Safety Control 27 Item 5. Other Information 27 Item 6. Exhibits 27 SIGNATURES 28 EXHIBIT INDEX 29 - 1 - PART I - FINANCIAL INFORMATION Item 1.Financial Statements iPARTY CORP. CONSOLIDATED BALANCE SHEETS (unaudited) Jun 30, 2012 Dec 31, 2011 ASSETS Current assets: Cash $ $ Restricted cash Accounts receivable Inventories Prepaid expenses and other assets Deferred income tax asset Total current assets Property and equipment, net Intangible assets, net Other assets Deferred income tax asset Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and book overdrafts $ $ Accrued expenses Current portion of capital lease obligations - Borrowings under line of credit Total current liabilities Long-term liabilities: Deferred rent Commitments and contingencies Stockholders' equity: Convertible preferred stock - $.001 par value; 10,000,000 shares authorized, Series B convertible preferred stock - 1,150,000 shares authorized; 419,658 and 420,408 shares issued and outstanding at June 30, 2012 and December 31, 2011, respectively Series C convertible preferred stock - 100,000 shares authorized, issued and outstanding (aggregate liquidation value of $2,000,000 at June 30, 2012) Series D convertible preferred stock - 250,000 shares authorized, issued and outstanding (aggregate liquidation value of $5,000,000 at June 30, 2012) Series E convertible preferred stock - 533,333 shares authorized; 296,666 shares issued and outstanding (aggregate liquidation value of $1,112,497 at June 30, 2012) Series F convertible preferred stock - 114,286 shares authorized, issued and outstanding (aggregate liquidation value of $500,000 at June 30, 2012) Total convertible preferred stock Common stock - $.001 par value; 150,000,000 shares authorized; 24,418,284 and 24,408,594 shares issued and outstanding at June 30, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these Consolidated Financial Statements. - 2 - iPARTY CORP. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the three months ended For the six months ended Jun 30, 2012 Jun 25, 2011 Jun 30, 2012 Jun 25, 2011 Revenues $ Operating costs: Cost of products sold and occupancy costs Marketing and sales General and administrative Operating income (loss) ) ) Change in fair value of warrant liability ) ) Interest expense (net) Income (loss) before income taxes ) ) Income taxes - Net income (loss) $ $ $ ) $ ) Income (loss) per share: Basic $ $ $ ) $ ) Diluted $ $ $ ) $ ) Weighted-average shares outstanding: Basic Diluted The accompanying notes are an integral part of these Consolidated Financial Statements. - 3 - iPARTY CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) For the six months ended Jun 30, 2012 Jun 25, 2011 Operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Depreciation Amortization Deferred rent ) Non-cash stock-based compensation expense Loss on disposal of assets Change in fair value of warrants ) Changes in operating assets and liabilities: Accounts receivable ) Inventories ) ) Prepaid expenses and other assets ) ) Accounts payable and book overdrafts Accrued expenses and other liabilities ) Net cash (used in) provided by operating activities ) Investing activity: Purchase of property and equipment ) ) Net cash used in investing activity ) ) Financing activities: Net borrowings (payments) under line of credit ) Decrease (increase) in restricted cash ) Principal payments on capital lease obligations ) ) Proceeds from exercise of stock options - Net cash (used in) provided by financing activities ) Net (decrease) increase in cash ) Cash beginning of period Cash end of period $ $ Supplemental disclosure of non-cash financing activities: Conversion of Series B convertible preferred stock to common stock $ $ Disposal of property and equipment $ $ The accompanying notes are an integral part of these Consolidated Financial Statements. - 4 - iPARTY CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2012 (unaudited) 1.BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES: Interim Financial Information The interim consolidated financial statements as of June 30, 2012 have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”) for interim financial reporting.These consolidated statements are unaudited and, in the opinion of management, include all adjustments (consisting of normal recurring adjustments and accruals) necessary to present fairly the consolidated balance sheets, consolidated operating results, and consolidated cash flows for the periods presented in accordance with U.S. generally accepted accounting principles.The consolidated balance sheet at December 31, 2011 has been derived from the audited consolidated financial statements at that date.Operating results for the Company on a quarterly basis may not be indicative of the results for the entire year due, in part, to the seasonality of the party goods industry.Historically, higher revenues and operating income have been experienced in the second and fourth fiscal quarters, while the Company has generated losses in the first and third quarters.Certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles have been omitted in accordance with the rules and regulations of the SEC.These consolidated financial statements should be read in conjunction with the audited consolidated financial statements, and accompanying notes, included in the Company’s Annual Report on Form 10-K, for the year ended December 31, 2011. Principles of Consolidation The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiary after elimination of all significant intercompany transactions and balances. Revenue Recognition Revenues include the selling price of party goods sold, net of returns and discounts, and are recognized at the point of sale. The Company estimates returns based upon historical return rates and such amounts have not been significant to date. Concentrations The Company purchases its inventory from a diverse group of vendors.Six suppliers accounted for approximately 50% of the Company’s purchases of merchandise for the six months ended June 30, 2012, but the Company does not believe that it is overly dependent upon any single source for its merchandise, often using more than one vendor for similar kinds of products. The Company entered into a Supply Agreement with its largest supplier, Amscan, Inc. (“Amscan”) on August 7, 2006. Beginning with calendar year 2008, the Supply Agreement requires the Company to purchase on an annual basis merchandise equal to the total number of stores open, excluding temporary stores, during such calendar year, multiplied by $180,000.The Supply Agreement provides for penalties in the event the Company fails to attain the annual purchase commitment that would require the Company to pay the difference between the purchases for that year and the annual purchase commitment for that year.Under the terms of the Supply Agreement, the annual purchase commitment for any individual year can be reduced for orders placed by the Company but not filled within a specified time period by the supplier.The Company’s purchases in 2011 exceeded the minimum purchase requirements for that year. The Company is not aware of any reason that would prevent it from meeting the minimum purchase requirements during the remaining term of the Supply Agreement. On December 30, 2010, the Company and Amscan agreed to extend the original expiration date of the Supply Agreement from December 31, 2012 to December 31, 2013. In addition, on December 30, 2010, the Company agreed with Party City Corporation (“Party City”), an affiliate of Amscan, to take over one Party City leased location in Manchester, Connecticut on March 1, 2011.As part of the store takeover, the Company entered into an amendment to that certain Asset Purchase Agreement dated August 7, 2006 with Party City to extend the term of the non-compete provisions with Party City and its affiliates contained in the Asset Purchase Agreement from August 7, 2011 until December 31, 2013 and to include the Manchester, Connecticut location as part of the restricted area in the non-compete provisions. - 5 - Accounts Receivable Accounts receivable primarily represent amounts due from credit card companies and from vendors for inventory rebates.Management does not provide for doubtful accounts as such amounts have not been significant to date; the Company does not require collateral. Use of Estimates The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from these estimates. Cash and Restricted Cash The Company uses controlled disbursement banking arrangements as part of its cash management program.Outstanding checks, which were included in accounts payable and book overdrafts, totaled $2,304,280 at June 30, 2012 and $2,000,025 at December 31, 2011. Restricted cash represents funds on deposit established for the benefit of and under the control of Wells Fargo Bank, National Association (successor by merger to Wells Fargo Retail Finance, LLC) (“Wells Fargo”), the Company’s lender under its line of credit, and constitutes collateral for amounts outstanding under this line. Fair Value of Financial Instruments The carrying values of cash and cash equivalents, accounts receivable and accounts payable approximate fair value because of the short-term nature of these instruments.The fair value of borrowings under the Company’s line of credit approximates the carrying value because the debt bears interest at a variable market rate.The fair value at June 30, 2012 of the warrants issued in 2008 was determined by using the Black-Scholes model (implied volatility of 122.34%, risk free rate of 0.21% and expected life of 0.66 years). Inventories Inventories consist of party supplies and are valued at the lower of moving weighted-average cost or market which approximates FIFO (first-in, first-out).The Company records vendor rebates, discounts and certain other adjustments to inventories, including freight costs, and these amounts are recognized in the income statement as the related goods are sold. Net Income (Loss) per Share Net income (loss) per basic share is computed by dividing net income (loss) available to common shareholders by the weighted-average number of common shares outstanding.The common share equivalents of Series B-F preferred stock are required to be included in the calculation of net income (loss) per basic share in accordance with Accounting Standards Codification (ASC) 260-10-45, Earnings Per Share – Other Presentation Matters. Since the preferred stockholders are entitled to participate in dividends when and if declared by the Board of Directors on the same basis as if the shares of Series B-F preferred stock were converted to common stock, the application of ASC 260-10-45 has no effect on the amount of net income (loss) per basic share of common stock.For periods with net losses, the Company does not allocate losses to Series B-F preferred stock. - 6 - Net income (loss) per diluted share under ASC 260-10-45 is computed by dividing net income (loss) by the weighted-average number of common shares outstanding plus, if dilutive, the common share equivalents of Series B-F preferred stock on an as if-converted basis, plus the common share equivalents of the “in the money” stock options and warrants as computed by the treasury method.For the periods with net losses, the Company excludes those common share equivalents since their impact would be anti-dilutive. The following table sets forth the computation of net income (loss) per basic and diluted share available to common stockholders: For the three months ended For the six months ended Jun 30, 2012 Jun 25, 2011 Jun 30, 2012 Jun 25, 2011 Common shares $ $ $ ) $ ) Convertible preferred Series B-F - - Net income (loss) $ $ $ ) $ ) Net income (loss) per share Basic $ $ $ ) $ ) Diluted $ $ $ ) $ ) Weighted-average shares outstanding: Common shares - basic Common share equivalents of Series B-F convertible preferred stock - - If - converted weighted-average shares outstanding Common share equivalents of "in the money" stock options - - Common share equivalents of "in the money" warrants - Diluted weighted-average shares outstanding The common stock equivalents of Series B-F preferred stock calculated on an if converted basis totaled 14,517,774 and 14,913,670 shares for the six months endedJune 30, 2012 and June 25, 2011, respectively. These share amounts have been excluded from net loss per share since their impact would have been anti-dilutive. The common share equivalents of “out of the money” stock options and warrants which were also excluded from the computation of net income per diluted share available to common stockholders were 5,823,837 and 100,000 in the second quarter of 2012, and 5,584,016 and 2,183,334 in the second quarter of 2011, respectively. Stock-Based Compensation Expense The Company uses the Black-Scholes option pricing model to determine the fair value of stock-based compensation.The Black-Scholes model requires the Company to make several subjective assumptions, including the estimated length of time employees will retain their vested stock options before exercising them (“expected term”), and the estimated volatility of the Company’s common stock price over the expected term, which is based on historical volatility of the Company’s common stock over a time period equal to the expected term.The Black-Scholes model also requires a risk-free interest rate, which is based on the U.S. Treasury yield curve in effect at the time of the grant, and the dividend yield on the Company’s common stock, which is assumed to be zero since the Company does not pay dividends and has no current plans to do so in the future.Changes in these assumptions can materially affect the estimate of fair value of stock-based compensation and consequently, the related expense recognized in the consolidated statements of operations.The Company recognizes stock-based compensation expense on a straight-line basis over the vesting period of each grant. - 7 - The stock-based compensation expense recognized by the Company was: For the three months ended For the six months ended Jun 30, 2012 Jun 25, 2011 Jun 30, 2012 Jun 25, 2011 Stock-based compensation expense $ Stock-based compensation expense is included in general and administrative expense and had no impact on cash flow from operations and cash flow from financing activities for the six months ended June 30, 2012 or June 25, 2011. On May 27, 2009, the Company’s stockholders approved a new equity incentive plan entitled the 2009 Stock Incentive Plan (the “2009 Plan”).The Company no longer grants equity awards under its former equity incentive plan,the Amended and Restated 1998 Incentive and Nonqualified Stock Option Plan (the “1998 Plan” and with the 2009 Plan, the “Plans”). Under the Company’s Plans, options to acquire shares of common stock may be granted to officers, directors, key employees and consultants.Under the 2009 Plan, the exercise price for qualified incentive options and non-qualified options cannot be less than the fair market value of the stock on the grant date, as determined by the Company’s Board of Directors. In addition, under the 2009 Plan, other stock-based and performance awards may be granted to officers, directors, key employees and consultants, including stock appreciation rights, restricted stock, and restricted stock units. Under the Plans, a combined total of 11,000,000 shares of common stock or other stock based awards may be granted.To date, the Company has only issued options for shares under its Plans, which have been granted to employees, directors and consultants of the Company at fair market value at the date of grant.Of the options that have been issued, options for 1,548,751 shares have been exercised and options for 7,809,270 shares remain outstanding at June 30, 2012.Generally, employee options become exercisable over periods of up to four years, and expire ten years from the date of grant. At the annual Board of Directors meeting following the Company’s stockholders meeting in 2012, the Company granted options to its independent directors for the purchase of 120,000 shares of common stock at an exercise price of $0.20 per share. At the annual Board of Directors meetings following the Company’s annual stockholders meetings in2011 and 2010, the Company granted options to its key employees, including its CEO and CFO, and independent directors in the following total amounts: (i) 817,100 options for the purchase of shares of common stock on June 10, 2011 at an exercise price of $0.28 per share, and (ii) 502,320 options for the purchase of shares of common stock on June 2, 2010 at an exercise price of $0.30 per share. Also, the Company granted options for the purchase of an aggregate of (i) 633,400 shares of common stock to key employees on January 18, 2012 at an exercise price of $0.14 per share, and (ii) 165,000 shares of common stock to key employees on March 11, 2010 at an exercise price of $0.41 per share.The fair values using the Black-Scholes option pricing model of the options granted were as follows: June 6, 2012, $0.17 per share; January 18, 2012, $0.12 per share; June 10, 2011, $0.23 per share; June 2, 2010, $0.25 per share; and March 11, 2010, $0.34 per share. The exercise price for each of the option grants made in 2010, 2011 and 2012 was equal to the grant date closing price of the Company’s common stock as reported on the NYSE Amex. On April 1, 2010, in accordance with the related provisions of new employment contracts executed as of that date, options to purchase 720,000 shares of common stock granted on May 27, 2009 to the Company’s Chief Executive Officer and Senior Vice President – Merchandising and Marketing were accelerated and became fully vested.The acceleration of the options resulted in immediate recognition of expense in the amount of $48,204. In addition, on July 1, 2010, the Company granted options for the purchase of 675,000 shares of common stock to these two executives, pursuant to their new employment contracts, at an exercise price of $0.27 per share.One third of each of these executives’ options vested on July 1, 2010, the grant date, with the remaining options vesting as to one third on each of the next two grant date anniversaries.The fair value using the Black-Scholes option pricing model of the July 1, 2010 executive options was $0.22 per share. At the date of the grant, the weighted average fair value of the options at the date of the grant for options granted during the six months ended June 30, 2012 and June 25, 2011 was estimated using the Black-Scholes option-pricing model with the following weighted average assumptions: - 8 - For the three months ended For the six months ended Jun 30, 2012 Jun 25, 2011 Jun 30, 2012 Jun 25, 2011 Risk-free interest rate % Expected volatility % Weighted average expected life (in years) Expected dividends % A summary of the Company's stock options is as follows: Number of Stock Options Weighted Average Exercise Price Price Range Weighted Average Remaining Life (Years) Aggregate Intrinsic Value Outstanding - December 31, 2011 - - Granted - - Expired ) - - Forfeited ) - Exercised - Outstanding - June 30, 2012 - Exercisable - June 30, 2012 - Available for grant - June 30, 2012 The following table summarizes information for options outstanding and exercisable at June 30, 2012: Outstanding Exercisable Weighted Number Average Weighted Number Weighted of Remaining Average of Average Stock Life Exercise Stock Exercise Price Range Options (Years) Price Options Price - $ $ $ - Total $ $ The remaining unrecognized stock-based compensation expense related to unvested awards at June 30, 2012 was $248,695 and the period of time over which this expense will be recognized is 2.6 years. - 9 - Property and Equipment Property and equipment are stated at cost less accumulated depreciation and are depreciated on the straight-line method over the estimated useful lives of the assets.Expenditures for maintenance and repairs are charged to operations as incurred.A listing of the estimated useful life of the various categories of property and equipment is as follows: Asset Classification Estimated Useful Life Leasehold improvements Lesser of term of lease or 10 years Furniture and fixtures 7 years Computer hardware and software 3 years Equipment 5 years Intangible Assets Intangible assets consist primarily of (i) the values of two non-compete agreements acquired in conjunction with the purchase of retail stores in 2006 and 2008, and (ii) the values of retail store leases acquired in those transactions. These assets have been accounted for at fair value as of their respective acquisition dates using significant other observable inputs, or Level 2 criteria, defined in the Fair Value Measurements section below. The first non-compete agreement, from Party City and its affiliates, originally covered Massachusetts, Maine, New Hampshire, Vermont, Rhode Island, and Windsor and New London counties in Connecticut, and was to expire in 2011.This non-compete agreement had an original estimated life of 60 months. On December 30, 2010, the Company executed an agreement with Party City to take over its leased location in Manchester, Connecticut.Under that agreement, the term of this non-compete agreement was extended to December 31, 2013 and the non-compete area was amended to include a three mile radius around the Manchester, Connecticut store. The other non-compete agreement was acquired in connection with the Company’s purchase in January 2008 of the two party supply stores in Lincoln and Warwick, Rhode Island. This non-compete agreement covers Rhode Island for five years from the date of closing and within a certain distance from the Company’s stores in the rest of New England for three years. Other than Rhode Island, the New England non-compete under this agreement has expired. This non-compete agreement has an estimated life of 60 months. Both non-compete agreements are subject to certain terms and conditions in their respective acquisition agreements. The occupancy valuations relate to acquired retail store leases for stores in Peabody, Massachusetts (estimated life of 90 months), Lincoln, Rhode Island (estimated life of 79 months) and Warwick, Rhode Island (estimated life of 96 months). Intangible assets as of June 30, 2012 and December 31, 2011 were: Jun 30, 2012 Dec 31, 2011 Non-compete agreements $ $ Occupancy valuations Other Intangible assets Less: accumulated amortization ) ) Intangible assets, net $ $ - 10 - Amortization expense for these intangible assets was: For the three months ended For the six months ended Jun 30, 2012 Jun 25, 2011 Jun 30, 2012 Jun 25, 2011 Amortization expense $ Non-compete agreements are amortized based on the pattern of their expected cash flow benefits over the terms of the agreements. As a consequence of the December 30, 2010 amendment of the Party City non-compete agreement, the remaining unamortized asset associated with that agreement is being amortized over its remaining term, as amended.Occupancy valuations are amortized on a straight line basis over the terms of the related leases ranging from 79 to 96 months. The non-compete agreement amortization expense is included in general and administrative expense on the Consolidated Statements of Operations.The occupancy valuation amortization expense is included in cost of products sold and occupancy costs. Future amortization expense related to these intangible assets as of June 30, 2012 is: Year Amount $ Total $ Accounting for the Impairment of Long-Lived Assets The Company reviews each store for impairment indicators whenever events and changes in circumstances suggest that the carrying amounts may not be recoverable from estimated future store cash flows. The Company’s review considers store operating results, future sales growth and cash flows. During the fourth quarter of the Company’s fiscal year ended December 31, 2011, the Company determined that one of its retail stores was impaired due to underperforming sales.As a result of this impairment, a charge of approximately $26,000 was recorded to reduce to fair value ($0) the remaining carrying value of the property and equipment utilized in this store.The Company is not aware of any impairment indicators for any of our other stores at June 30, 2012. Line of Credit On October 14, 2011, the Company and its wholly owned subsidiary, as borrowers, entered into the First Amendment (the “Amendment”) to the Second Amended and Restated Credit Agreement by and among the Company, its wholly owned subsidiary, and Wells Fargo Bank, National Association, as administrative agent and collateral agent, (the “Facility”). The Amendment continues the Facility in the amount of up to $12,500,000 and extends the maturity date of the Facility to October 14, 2016. The Facility also allows the Company to increase the Facility up to a maximum level of $15,000,000.The amount of credit that is available from time to time under the Facility continues to be determined as a percentage of the value of eligible inventory plus a percentage of the value of eligible credit card receivables, reduced by certain reserve amounts that may be required by Wells Fargo. The Facility, as amended, provides for interest of 0.25% above Wells Fargo’s base rate, or, at the Company’s election, 2.00% above the London Interbank Offered Rate (“LIBOR”). The Facility also provides for letters of credit for up to a sublimit of $2 million to be used in connection with inventory purchases. The obligations of the Company under the Facility are secured by a lien on substantially all its personal property. - 11 - The Facility contains a number of restrictive covenants, such as incurrence, payment or entry into certain indebtedness, liens, investments, acquisitions, mergers, dispositions and dividends. The Facility contains events of default customary for credit facilities of this type.Upon an event of default that is not cured or waived within any applicable cure periods, in addition to other remedies that may be available to Wells Fargo, the obligations under the Facility may be accelerated, outstanding letters of credit may be required to be cash collateralized and Wells Fargo may exercise remedies to collect the balance due, including to foreclose on the collateral. The Facility includes a financial covenant requiring the Company to maintain a minimum availability under the line of 7.5% of the credit limit, except for the period from January 1, 2012 through April 30, 2012, during which period the minimum availability was zero. The 7.5% limit was restored on May 1, 2012 to $937,500 based on the Facility’s credit limit of $12,500,000.The Facility also has a covenant that requires the Company to limit its capital expenditures to within 110% of those amounts included in its business plan, which may be updated from time to time.As of June 30, 2012 and as of December 31, 2011, the Company was in compliance with all debt covenants.The Agreement also includes a 0.375% unused line fee.The line generally prohibits the payment of any dividends or other distributions to any of the Company’s classes of capital stock. The amounts outstanding under the Facility as of June 30, 2012 and December 31, 2011 were $4,015,652 and $5,366,512, respectively.The interest rate on these borrowings was 2.72% at June 30, 2012 and 2.80% at December 31, 2011.The outstanding balances under the Facility are classified as current liabilities in the accompanying consolidated balance sheets since the Company is required to apply daily lock box receipts to reduce the amount outstanding.At June 30, 2012, the Company had $5,889,228 of additional availability under the Facility. Stockholders’ Equity Upon the expiration of the Highbridge Warrant on September 15, 2011, the conversion prices of the Series B, C, and D convertible preferred stock were recomputed to reflect the reversal of the anti-dilution adjustment calculated at the warrant’s issuance in 2006.As a result, the outstanding shares of these three series of preferred stock are now convertible into approximately 385,514 fewer shares of common stock.The expiration of the Highbridge Warrant had no impact on the Series E or F convertible preferred stock or any of the other outstanding warrants. Fair Value Measurements The Company follows the provisions of ASC 820, Fair Value Measurements and Disclosures. ASC 820 defines fair value as the price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. ASC 820 also describes three levels of inputs that may be used to measure the fair value: Level 1 – quoted prices in active markets for identical assets or liabilities Level 2 – observable inputs other than quoted prices in active markets for identical assets or liabilities Level 3 – unobservable inputs in which there is little or no market data available, which require the reporting entity to develop its own assumptions The only assets and liabilities subject to fair value measurement standards at June 30, 2012 and December 31, 2011 are cash and restricted cash which are based on Level 1 inputs and the warrant liability which is based on Level 2 inputs. - 12 - Income taxes The Company has not provided for income taxes for the second quarter of fiscal 2012 or fiscal 2011 due to the availability of net operating loss (NOL) carryforwards to eliminate federal taxable income on an annual basis, and uncertainty of state taxable income based on the extent of our operating loss through June 30, 2012.No benefit has been recognized with respect to current losses or NOL carryforwards in these periods due to the uncertainty of future taxable income beyond 2012, the assessment of which depends largely on our operating results during our fourth quarter.We continue to believe we will be able to realize the deferred tax asset of $587,603 based on estimated 2012 taxable income. At the end of 2011, the Company had estimated net operating loss carryforwards of approximately $16.6 million, which begin to expire in 2020.In accordance with Section 382 of the Internal Revenue Code, the use of these carryforwards may be subject to annual limitations based upon certain ownership changes of the Company’sstock that may have occurred or that may occur. New Accounting Pronouncements In July2012, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2012-02, Intangibles – Goodwill and Other (Topic 350): Testing Indefinite-Lived Intangible Assets for Impairment (“ASU 2012-02”). ASU 2012-02 is effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012.Early adoption is allowed, including for annual and interim impairment tests performed as of a date before July 27, 2012, if a public entity’s financial statements for the most recent annual or interim period have not yet been issued or, for nonpublic entities, have not yet been made available for issuance.The adoption of this update is not expected to have any effect on the Company’s consolidated financial statements. 2. SUBSEQUENT EVENTS On July 11, 2012, the Company announced the signing of leases for two new stores in the Greater Boston area. The first of these stores will be located in Plaistow, New Hampshire, and the second will be located in Waltham, Massachusetts. The Company expects to open these stores before the 2012 Halloween season. - 13 - Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with the unaudited Consolidated Financial Statements and related Notes included in Item 1 of this Quarterly Report on Form 10-Q and the audited Consolidated Financial Statements and related Notes and Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations”, contained in our Annual Report on Form 10-K for the fiscal year ended December 31, 2011. Certain statements in this Quarterly Report on Form 10-Q, particularly statements contained in this Item 2, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” constitute “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E ofthe Securities Exchange Act of 1934, as amended.The words “anticipate”, “believe”, “estimate”, “expect”, “plan”, “intend” and other similar expressions are intended to identify these forward-looking statements, but are not the exclusive means of identifying them.Forward-looking statements included in this Quarterly Report on Form 10-Q or hereafter included in our other publicly available documents filed with the Securities and Exchange Commission (“SEC”), reports to our stockholders and other publicly available statements issued or released by us involve known and unknown risks, uncertainties, and other factors which could cause our actual results, performance (financial or operating) or achievements to differ from the future results, performance (financial or operating) or achievements expressed or implied by such forward looking statements.Such future results are based upon our best estimates based upon current conditions and the most recent results of operations.Various risks, uncertainties and contingencies could cause our actual results, performance or achievements to differ materially from those expressed in, or implied by, the forward-looking statements contained in this Quarterly Report on Form 10-Q.These include, but are not limited to, those described below under the heading “Factors That May Affect Future Results” and in our most recently filed Annual Report on Form 10-K for the fiscal year ended December 31, 2011 and our other periodic reports filed with the SEC. We assume no obligation to update these forward looking statements contained in this report, whether as a result of new information, future events or otherwise. Overview We are a party goods retailer operating stores throughout New England, where 47 of our 52 retail stores are located, and in Florida in addition to an online e-commerce site.In June and July of 2012, we signed leases for two additional locations in the Greater Boston area, which are scheduled to open in time for the 2012 Halloween season. When these stores are opened, we will have 54 retail stores. We believe we are a leading brand in the party industry in the retail markets we serve and a leading resource in those markets for consumers seeking party goods, party planning advice and information. Our 52 retail stores are located predominantly in New England with 7 stores in Connecticut, 6 in New Hampshire, 3 in Rhode Island, 3 in Maine, 1 in Vermont, and 27 in Massachusetts.We also operate 5 stores in Florida. In July 2011, we re-launched our newly redesigned e-commerce site with a full assortment of costume and related merchandise for purchase and shipping via the internet.In the second quarter of 2012, we added adult birthday and additional seasonal and basic items merchandise to the e-commerce site. We plan to continue to expand our e-commerce offerings with additional offerings during the remainder of 2012. We also use our internet site to highlight the changing store product assortment and feature sales flyers, promotions and coupons to increase customer visits to our retail stores. During the 2011 Halloween season, we operated eleven temporary stores, the same number of temporary stores operated during the 2010 Halloween season.In December 2010, we opened a new store in the South Bay Center, Boston, Massachusetts and entered into an agreement to take over an additional store from a competitor in Manchester, Connecticut in the first quarter of 2011, which opened in March 2011. In January 2012, we reopened our store in West Lebanon, New Hampshire, which had been closed due to flood damage since August 2011, and we closed our older store in Manchester, Connecticut. Our stores range in size from approximately 7,000 square feet to 20,295 square feet and average approximately 10,299 square feet in size. - 14 - We lease our properties, typically for 10 years and usually with options from our landlords to extend our leases for an additional 5 or 10 years. The following table shows the number of stores in operation (not including temporary stores): For the six months ended Jun 30, 2012 Jun 25, 2011 Beginning of period 52 52 Openings / Acquisitions 1 1 Closings (1 ) - End of period 52 53 Our stores feature over 20,000 products ranging from paper party goods, Halloween costumes, greeting cards and balloons to more unique merchandise such as piñatas, tiny toys, masquerade and Hawaiian luau items.Our sales are primarily driven by the following holiday and party events:Halloween, Christmas, Easter, Valentine’s Day, New Year’s, Independence Day, St. Patrick’s Day, Thanksgiving, Chanukah and sports championships.We also focus our business closely on lifetime events such as anniversaries, graduations, birthdays, and bridal and baby showers. Trends and Quarterly Summary Our business has a seasonal pattern.In the past three years, we have realized an average of approximately 36.2% of our annual revenues in our fourth quarter, which includes Halloween and Christmas, and an average of approximately 24.6% of our revenues in the second quarter, which includes school graduations, and often the Easter holiday.Also, during these past three years, we have had net income in our second and fourth quarters and generated losses in our first and third quarters. Second Quarter Summary For the second quarter of 2012, our consolidated revenues were $19.56 million, compared to $19.62 million for the second quarter of 2011.The decrease in consolidated revenue was driven by the sales results from our Manchester, Connecticut market, which was consolidated from two stores in the second quarter of 2011 to one store in the second quarter of 2012. The new Manchester store delivered significantly higher contribution in Q2 2012 than the combined stores in Q2 2011, but on a lower sales base. In the second quarter of 2012, our comparable store sales (sales from stores open more than one year) increased slightly by 0.1% compared to the second quarter of 2011. Consolidated gross profit margin was 38.4% for the second quarter of 2012, compared to a gross profit margin of 39.7% for the same period in 2011. The gross profit margin components included a decrease of 1.0% in product selling margin rate, the result of earlier and deeper clearance markdowns in 2012 compared to 2011.The consolidated net income for the second quarter of 2012 was $81 thousand, or $0.00 per share, compared to $43 thousand, or $0.00 per share, for the second quarter of 2011. Acquisition and Growth Strategy Our growth strategy for 2012 and beyond includes expanding and targeting the temporary Halloween store aspect of our business, opening new stores, relocating or consolidating existing stores, reviewing potential acquisition of other entities, and developing our e-commerce site. As part of this growth strategy, in July 2012, we announced the planned opening of two new stores in the Greater Boston area. In March 2011, we took over a competitor’s Manchester, Connecticut store. In addition, we opened eleven temporary Halloween stores in 2011. Any determination whether to open a new or temporary store or make an acquisition is based upon a variety of factors, including, without limitation, the purchase price and other financial terms of the transaction, our liquidity and ability to finance the transaction, the business prospects, geographical location and the extent to which any new or temporary store or acquisition would enhance our business. - 15 - Results of Operations Fiscal year 2012 has 52 weeks and ends on December 29, 2012. Fiscal year 2011 had 53 weeks and ended on December 31, 2011. The second quarter of fiscal year 2012 had 13 weeks and ended on June 30, 2012.The second quarter of fiscal year 2011 had 13 weeks and ended on June 25, 2011. Three Months Ended June 30, 2012 Compared to Three Months Ended June 25, 2011 Revenues Revenues include the selling price of party goods sold, net of returns and discounts, and are recognized at the point of sale or at the time of shipment for internet sales.Our consolidated revenues for the second quarter of fiscal 2012 were $19,562,979, a decrease of $54,228, or 0.3% from the second quarter of the prior fiscal year, and included an increase in comparable store sales of 0.1% for the quarter. The decrease in total sales was primarily due to the sales results from our Manchester, Connecticut market, which was consolidated from two stores in the second quarter of 2011 to one store in the second quarter of 2012. The new Manchester store delivered a significantly higher contribution in Q2 2012 than the combined stores in Q2 2011, but on a lower sales base. For the three months ended Jun 30, 2012 Jun 25, 2011 Revenues $ $ Increase (decrease) in revenues -0.3
